United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-3055
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                              Phillip Gregory Robinson

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                    for the Northern District of Iowa - Dubuque
                                  ____________

                             Submitted: March 25, 2015
                               Filed: March 31, 2015
                                   [Unpublished]
                                   ____________

Before WOLLMAN, MURPHY, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.

       Phillip Robinson directly appeals the sentence that the district court1 imposed
after he pleaded guilty to a drug offense. His counsel has moved to withdraw, and

      1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
has filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing that the
within-Guidelines-range sentence is substantively unreasonable. Robinson has filed
a pro se brief, arguing that the court abused its discretion by focusing solely on his
criminal history in sentencing him.

      Upon review of the record before us, see United States v. Feemster, 572 F.3d
455, 461 (8th Cir. 2009) (en banc) (appellate review of sentencing decision), we
conclude that the court carefully considered numerous 18 U.S.C. § 3553(a)
sentencing factors, properly explained its rationale for denying a downward variance,
and imposed a substantively reasonable sentence, see Gall v. United States, 552 U.S.
38, 51 (2007) (if sentence is within Guidelines range, appellate court may apply
presumption of reasonableness); cf. United States v. Gonzalez, 573 F.3d 600, 608
(8th Cir. 2009) (upholding denial of downward variance where court considered
sentencing factors and properly explained rationale). Further, having independently
reviewed the record under Penson v. Ohio, 488 U.S. 75, 80 (1988), we find no
nonfrivolous issues.

       Accordingly we grant counsel’s motion to withdraw, subject to counsel
informing appellant about procedures for seeking rehearing or filing a petition for
certiorari. The judgment is affirmed.
                      ______________________________




                                         -2-